Title: From James Madison to Rufus King, 13 June 1788
From: Madison, James
To: King, Rufus


Dear Sir
Richmd. June 13th. 88.
I am tolerably well over the bilious indisposition which confined me at the date of my last. The progress of the Convention is extremely slow; though from the impatience of the members, I think the Session will not be long. The issue of it is more doubtful than was apprehended when I last wrote. The ostensible points of opposition are direct taxation, the imperfect representation in the H. of Reps.; the equality in the Senate, regulation of Trade by majority—& the Judiciary departmt. The first & last are dwelt on most. Besides these, the Missippi., the Indiana claim with some other local matters are made a great handle of, particularly out of doors where the cheif mischeif is effected. My present idea is that the vote of Kentucky will turn the scale, and there is perhaps more to fear than to hope from that quarter. The members arrived generally under an adverse bias produced by a combination of efforts to mislead them. The majority on either side will be small & at present the event is as ticklish as can be conceived. The leaders of the opposition are in correspondence with New York & probably with the Minority of Pensylva. Oswald was here a day or two on confidential business with them and is returned. Adieu Yrs. affely.
Js. Madison Jr
